ICJ_128_Avena_MEX_USA_2003-02-05_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 5 FÉVRIER 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

ORDER OF 5 FEBRUARY 2003
Mode officiel de citation:

Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d’ Amérique), ordonnance
du 5 février 2003, C.I.J. Recueil 2003, p. 96

Official citation:

Avena and Other Mexican Nationals
(Mexico v. United States of America), Order
of 5 February 2003, I C.J. Reports 2003, p. 96

 

N° de vente:

Sales number

ISSN 0074-4441
ISBN 92-1-070971-3

 

864

 

 
5 FÉVRIER 2003

ORDONNANCE

AVENA ET AUTRES RESSORTISSANTS MEXICAINS
(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

AVENA AND OTHER MEXICAN NATIONALS
{MEXICO v. UNITED STATES OF AMERICA)

5 FEBRUARY 2003

ORDER
96

COUR INTERNATIONALE DE JUSTICE

2003 ANNÉE 2003
5 février
Rôle général
n° 128 5 février 2003

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D'AMÉRIQUE)

ORDONNANCE

Présents: M. GUILLAUME, président; M. SH, vice-président; MM. Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, M7 Hiccins, MM. PARRA-ARANGUREN, KOOIMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges;
M. CouvreEvr, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 44 et 45, para-
graphe 1, de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 9 janvier 2003, par
laquelle les Etats-Unis du Mexique ont introduit une instance contre les
Etats-Unis d'Amérique en raison de «violations de la convention de
Vienne sur les relations consulaires» du 24 avril 1963 qui auraient été
commises par les Etats-Unis d'Amérique,

Vu la demande en indication de mesures conservatoires présentée par
les Etats-Unis du Mexique le 9 janvier 2003,

Vu l'ordonnance du 5 février 2003 par laquelle la Cour a indiqué cer-
taines mesures conservatoires ;

Considérant que la Cour, dans cette ordonnance, a déclaré qu’«il est
97 AVENA ET AUTRES (ORDONNANCE 5 II 03)

manifestement de l'intérêt des deux Parties de voir définitivement déter-
minés leurs droits et obligations respectifs aussitôt que possible» et que
«dès lors il convient que la Cour, avec la coopération des Parties, veille à
parvenir à un arrêt définitif dans les meilleurs délais»;

Considérant qu’aux fins de se renseigner auprès des Parties le président
de la Cour a reçu leurs représentants le 5 février 2003;

Compte tenu des vues des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire des Etats-Unis du Mexique, le 6 juin 2003;

Pour le contre-mémoire des Etats-Unis d'Amérique, le 6 octobre 2003;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le cinq février deux mille trois, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement des Etats-Unis du Mexique et
au Gouvernement des Etats-Unis d'Amérique.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
